NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1
            \



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted October 21, 2009*
                                 Decided November 9, 2009

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

No. 09‐1797

JEROME CARR,                                         Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Indiana,
                                                     South Bend Division.
       v.
                                                     No. 3:07‐cv‐00442‐RL
PATRICK METALS,
     Defendant‐Appellee.                             Rudy Lozano, Judge.




                                          O R D E R



        Plaintiff Jerome Carr sued Patrick Metals, his former employer, alleging race
discrimination and retaliation in the workplace based on his salary and discipline he
received.  See 42 U.S.C. §§ 2000e‐5, 1981.  Carr’s complaint also includes state‐law claims of
fraud, intentional infliction of emotional distress and conspiracy.  The district court granted


       *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2).
No. 09‐1797                                                                            Page 2

summary judgment in favor of Patrick Metals.  Carr appeals, and we affirm the judgment of
the district court.  

       Carr, who is African‐American, worked as a general laborer for Patrick Metals from
2003 to 2007.  Production employees at Patrick Metals are unionized, and from 2004 to 2006
Carr headed the union’s collective bargaining unit committee.  In that capacity, he wrote
grievances on behalf of himself and his co‐workers.  At one point in late 2005, Carr assumed
a new position with the company, but his pay was not increased accordingly.  However,
Patrick Metals soon acknowledged the mistake, adjusted Carr’s salary and provided him
with back pay.  In May 2006, Carr accidentally broke a machine he was using and was given
a written warning.  He filed a grievance over the warning, but was unsuccessful.  Then in
September 2006, Carr was disciplined for making sexually inappropriate comments and
using a controlled substance in the workplace.  He filed grievances over the discipline, but
was again unsuccessful.  Although Patrick Metals disciplined Carr for these incidents, it did
not punish him as harshly as company policy allows.  In October 2006, Carr stepped down
from his position with the union, and, in November 2007, he voluntarily resigned from
Patrick Metals.    

        In this suit, Carr claimed that his initial substandard salary and the discipline
imposed by the company resulted from racial discrimination and retaliation for his union
activities.  He maintained that Patrick Metals’s actions toward him violated federal and
state law and the company’s collective bargaining agreement with the union.         

        The district court granted summary judgment to Patrick Metals, finding that Carr’s
failure to exhaust the grievance process available to him precluded any claim that the
company had breached its collective bargaining agreement.  The court also determined that
Carr had provided insufficient evidence of racial discrimination or retaliation and that any
claim of retaliation for union activities needed first to be presented to the National Labor
Relations Board.  The court then declined to exercise supplemental jurisdiction over Carr’s
state‐law claims. 

        On appeal, Carr asserts generally that the district court did not take all of his
evidence into account and relied improperly on unproven representations by Patrick
Metals.  He does not elaborate on the contention, nor does he support it with citations to the
record or to legal authority.  See Fed. R. App. P. 28(a)(9)(A).  Although we construe pro se
filings liberally, “any appellate brief, even one from a pro se litigant . . . must contain an
argument consisting of more than a generalized assertion of error, with citations to
supporting authority.”  Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

       However, we can discern at least one argument that warrants discussion.  Carr
No. 09‐1797                                                                            Page 3

maintains that the district court had federal question jurisdiction over his claims–‐an
apparent challenge to the court’s conclusion that it lacked jurisdiction to hear his union
retaliation claim.  To the extent that Carr can show he was disciplined in retaliation for
participating in union activities, the district court was correct to find that it lacked
jurisdiction over that claim.  The National Labor Relations Board has primary jurisdiction
over suits based on practices regulated by the National Labor Relations Act, San Diego
Building Trades Council v. Garmon, 359 U.S. 236, 245 (1959), and the filing of grievances is a
protected “concerted activity” under the Act.  See Slusher v. NLRB, 432 F.3d 715, 723 n.3 (7th
Cir. 2005); 29 U.S.C. § 157.  Because Carr’s sole cognizable claim before this court is that
Patrick Metals retaliated against him because of his protected union activities, he needed to
file it first with the National Labor Relations Board.  

       The district court’s judgment is AFFIRMED.

                                                                                  AFFIRMED